DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-4, 13-14 & 21-25 are pending and have been examined in this application. 

Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda Ridgeline 2006-2008 Service Manual, hereafter referred to as Ridgeline.

A) As per Claim 1, Ridgeline teaches an air venting system (Ridgeline: pg 20-165), comprising: 
a box of a truck, the box providing a cargo area (Ridgeline: best shown 20-161, Item 2 shows box with cab back panel partially removed); 
a cab back panel of the truck, the cab back panel having a exposed section that provides a front wall of the cargo area, the cab back panel having a hidden section outside the cargo area (Ridgeline: best shown 20-161, Item 2 shows box with cab back panel partially removed; exposed section is removed Item A with hidden section behind with vents in corners shown in more detail on 20-165); and 
an air extractor held within the hidden section of the cab back panel (Ridgeline: pg 20-165).

B) As per Claim 2, Ridgeline teaches that the air extractor opens to an area that is outside the cargo area such that the air extractor is configured to vent air from a passenger compartment of the truck to an area that is outside the cargo area (Ridgeline: best shown 20-161, air extractor in 20-165 does not vent directly into cargo area).

C) As per Claim 13, Ridgeline teaches that the exposed section of the cab back panel is exposed within the cargo area and is uncovered by any bed liner (Ridgeline: Pg. 20-161, Item A is exposed within cargo area; made of composite without bed liner).

D) As per Claim 14, Ridgeline teaches that the truck has a unibody construction (Ridgeline is a unibody truck).


Claim(s) 1 & 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridgeline.

A) As per Claims 1 & 26, Ridgeline teaches an air venting system (Ridgeline: pg 20-165), comprising: 
a box of a truck, the box providing a cargo area (Ridgeline: best shown 20-161, Item 2 shows box with front cargo panel partially removed); 
a cab back panel of the truck, the cab back panel having an exposed section that provides a front wall of the cargo area and at least a portion of a rearmost panel of a passenger compartment of the truck, the cab back panel having a hidden section that extends below and outboard of the cargo area (Ridgeline: best shown 20-161; back panel of the cab having exposed section above the panel that is being removed around the rear window and hidden section both behind the removed cargo panel and laterally in the pillars radially outward from the cargo area; In addition, a section of the panel is below the cargo area as seen when the cargo area floor is removed in pg. 20-165); and 
an air extractor held within the hidden section of the cab back panel (Ridgeline: pg 20-165).

B) As per Claim 23, Ridgeline teaches the exposed section and the hidden section are sections of a common panel (Ridgeline: best shown 20-161; back panel of the cab having exposed section above the panel that is being removed around the rear window and hidden section both behind the removed cargo panel and laterally in the pillars radially outward from the cargo area; In addition, a section of the panel is below the cargo area as seen when the cargo area floor is removed in pg. 20-165).

C) As per Claim 24, Ridgeline teaches that, along a longitudinal axis of the truck, the hidden section is radially outside the cargo area (Ridgeline: best shown 20-161; back panel of the cab having exposed section above the panel that is being removed around the rear window and hidden section both behind the removed cargo panel and laterally in the pillars radially outward from the cargo area; In addition, a section of the panel is below the cargo area as seen when the cargo area floor is removed in pg. 20-165).

D) As per Claim 25, Ridgeline teaches the exposed section provides at least a portion of a rearmost panel of a passenger compartment of the truck (Ridgeline: best shown 20-161; back panel of the cab having exposed section above the panel that is being removed around the rear window and hidden section both behind the removed cargo panel and laterally in the pillars radially outward from the cargo area; In addition, a section of the panel is below the cargo area as seen when the cargo area floor is removed in pg. 20-165). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridgeline in view of CN107985022A to Yang.

A) As per Claim 3, Ridgeline teaches the air extractor is held within the hidden section of the cab back panel at a position that such that the air extractor is configured to vent air from a passenger compartment of the truck to an area (Ridgeline: best shown 20-161, Item 2 shows box with cab back panel partially removed; exposed section is removed Item A with hidden section behind with vents in corners shown in more detail on 20-165).
Ridgeline does not teach that the position of the rear cab air extractor is vertically beneath a floor of the box such that the air extractor is configured to vent air to an area vertically beneath the floor of the box.
However, Yang does teach an air extractor beneath a floor of the box such that the air extractor is configured to vent air to an area vertically beneath the floor of the box (Yang: Figure 1, outlet with Item 1201 vents to below cargo area).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ridgeline by placing it below the floor of the cargo area, as taught by Yang, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ridgeline with these aforementioned teachings of Yang since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vertical location of the air extractor in Yang for the vertical location of the rear cab air extractor in Ridgeline. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 4, Ridgeline in view of Yang teaches that the floor of the box is vertically elevated relative to a floor of the passenger compartment (Ridgeline & Yang: compartment floor for passengers below cargo area floor).


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridgeline in view of US Patent Number 3,236,169 to Starnaman.

A) As per Claim 21, Ridgeline teaches all the limitations except that, along a longitudinal axis of the truck, the air extractor is radially outside the cargo area.
However, Starnaman teaches the air extractor below the cargo area (Starnaman: Figure 1, Item 44), which in combination is radially outside the cargo area.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ridgeline by placing the air extractor below the cargo area, as taught by Starnaman, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ridgeline with these aforementioned teachings of Starnaman since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the placement of the air extractor in Starnaman for the placement of the air extractor in Ridgeline. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 22, Ridgeline teaches all the limitations except that the air extractor opens to an area that is outside a forward boundary of the cargo area along a longitudinal axis of the truck, wherein the air extractor opens to an ambient area that is beneath a floor of the box.
However, Starnaman teaches the air extractor below the cargo area (Starnaman: Figure 1, Item 44), which in combination is the air extractor opens to an area that is outside a forward boundary of the cargo area along a longitudinal axis of the truck, wherein the air extractor opens to an ambient area that is beneath a floor of the box.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ridgeline by placing the air extractor below the cargo area, as taught by Starnaman, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ridgeline with these aforementioned teachings of Starnaman since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the placement of the air extractor in Starnaman for the placement of the air extractor in Ridgeline. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-4, 13-14 & 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive.
A) The Applicant asserts that Ridgeline does not teach a single common panel having hidden and exposed sections. The Examiner respectfully disagrees. A panel can have two components or layers, and the language is broad enough that the first cited Ridgeline rejection is proper and has been maintained. The Examiner further notes that the panel of Ridgeline can be construed as Applicant intends and still read on the claims as cited for newly added claim 26. 
B) The Applicant asserts that Ridgeline does not teach the air extractor vents air from the passenger compartment to an area that is outside the cargo area. The Examiner respectfully disagrees. The air extractor vents between the two sections of the back panel such that the air is not within the cargo area. 
C) The Applicant asserts that Ridgeline does not teach that the floor of the passenger area is below the bottom of the cargo area. The Examiner respectfully disagrees. Almost every single passenger car or truck has this feature and Ridgeline is no exception.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762